#$t!ffi$ru41,                 REISSUED FOR PUBLICATION
                            llntbt @nitr!              $ltartts @ourt of   frleral    [,luimgDECOSM
                                                                                                 29 2016
                                                OFFICE OF SPECIAL MASTERS               U.S. COURT OF FEDERAL CLAIMS
                                                         No. l5-382V
                                                     (Not to be published)
                                                                                                  [:l!-Hn
:t   ******            r. :t :t   ****   :t    * * *,t * * * * * *                             gIC            -:t Ziit
                                                                 *                           U.l-';. C()1.,?        f Oi:
PHETSAMAI KHAMPO,                                                                           t:lL, :   R,.r.   r-,JL^1,;
                                                                                                                          t,l   l
                                    Petitioner,
                                                                           Filed: December 2,2016
                            v.
                                                                           Decision on Attomeys'
SECRETARY OF HEALTH AND                                                    Fees and Costs
HUMAN SERVICES

                                    Resnondent.

***    :r.   :*   :i :t *   :&   *****   !i(   *****




                                    DECISION (ATTORNEYS' FEES AI{D COSTS)

HASTINGS, Special Master

        In this case under the National Vaccine Injury Compensation Program,r I granted the
request of Petitioners' counsel, Kelly Burdette, to withdraw as counsel ofrecord, on May 17,
2016. OnAugust 5,2016, I issued a Decision dismissing the Petition, due to Petitioner's failure
to prosecute the case and failure to follow court orders.

         Ms. Burdette submitted an Application for attomeys' fees and costs to the court on
September 28, 2016, which included a billing statement and a description of the work performed
by counsel before her withdrawal from the case. Counsel requested a total of$10,466 55,
representing $9,1 12.50 for attomeys' fees, and $ 1,3 54.05 for costs. In accordance with General
Order #9, Ms. Burdette also submitted a statement signed by Petitioner, indicating that Petitioner
incurred no reimbursable costs in pursuit of this claim. Upon reviewing this Application, I find
that it contains written information that is relevant to the matters under consideration here,
Dursuant to Vaccine Rule 15.


I The applicable statutory provisions defining the program are found at 42 U.S.C. $ 300aa-10 et seq- (2012).
                                                                             -
        On October 13, 2016, Respondent filed a Response to the Application indicating that
Respondent does not oppose an award of attorney's fees and costs based on these documents.
Further, Respondent does not object to the total amount requested by Ms. Burdette, because it is
not an unreasonable amount to have been incurred during proceedings in this case. (See
Response, filed Oct. 13, 2016.)

        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(l). Further, the proposed amount seems reasonable and appropriate. Accordingly, I
hereby award the following attorneys' fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(l):

         •        a lump sum of $10,466.55, in the form of a check payable jointly to Petitioner
                  and Petitioner's counsel, Kelly D. Burdette, on account of services performed by
                  counsel's law firm.

       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2



                                                                             ~~~
IT IS SO ORDERED

                                                                        ·"     J;George L. Hastings,
                                                                                 Special Master




2 Pursuant to Vaccine Rule 1 l(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.